[ex107gtatfirstamendmentt001.jpg]
EXECUTION VERSION FIRST AMENDMENT TO ASF LICENSE AGREEMENT This First Amendment
(the “First Amendment”), dated as of July 20, 2015, to the License Agreement,
effective as of April 1, 2011 (as modified by that certain Sapphire Transfer
Pricing Analysis and Report for Fiscal Year Ended March 31, 2012, issued January
21, 2013, the “ASF License Agreement”), is entered into by and between GTAT
Corporation (f/k/a GT Solar Incorporated) (“GT”), a Delaware corporation, and GT
Advanced Technologies Limited (f/k/a GT Solar Hong Kong, Limited) (“GT HK” and,
together with GT, the “Parties”), a limited liability company organized and
existing under the laws of Hong Kong. Capitalized terms used in this First
Amendment but not otherwise defined herein shall have the meaning set forth in
the ASF License Agreement. RECITALS WHEREAS, on October 6, 2014 (the “Petition
Date”), GT, GT HK, GT Advanced Equipment Holding LLC (“GT SPE”), GT Advanced
Technologies, Inc. (“GT Parent”), GT Equipment Holdings, Inc., Lindbergh
Acquisition Corp., GT Sapphire Systems Holding LLC, GT Advanced Cz LLC and GT
Sapphire Systems Group LLC (collectively, the “Debtors”) filed chapter 11 cases
in the United States Bankruptcy Court for the District of New Hampshire (the
“Bankruptcy Court”); WHEREAS, under the ASF License Agreement, GT granted GT HK,
among other things, the exclusive right and license (without reservation of
right to GT) to make, have made, assemble, have assembled, use, sell, and/or
import advanced sapphire furnaces (“ASF Furnaces”) in all countries outside of
the United States; WHEREAS, GT and GT HK are parties to that certain Agreement
for Sharing Development Costs, effective as of April 11, 2011 (the “Cost Sharing
Agreement”) pursuant to which GT and GT HK agreed, among other things, to share
the costs of the development of improvements to the original technology platform
licensed under the ASF License Agreement (such improvements, the
“Improvements”); WHEREAS, under the Cost Sharing Agreement, GT and GT HK each
received the exclusive right and licenses (without reservation of right of the
other party) to make, use, sell and/or import, copy, display, create derivative
works, or otherwise exploit the Improvements within each party’s respective
territory; WHEREAS, GT and GT HK are also parties to (a) that certain License
Agreement, effective as of July 5, 2010 (as modified by that certain Amendment
No. 1 to License Agreement, effective as of April 3, 2011, and as further
modified by that certain Polysilicon Transfer Pricing Analysis and Report for
the Calendar Year Ended December 31, 2013, the “Poly/DSS License Agreement”),
(b) that certain Management and Administrative Services Agreement, effective as
of July 5, 2010 (the “2010 Services Agreement”), and (c) that certain Management
and Administrative Services Agreement, effective as of April 3, 2011 (the “2011
Services Agreement” and, together with the ASF License Agreement, the Cost
Sharing Agreement, the Poly/DSS License Agreement, and the 2010 Services
Agreement, the “Prepetition Intercompany Agreements”).).



--------------------------------------------------------------------------------



 
[ex107gtatfirstamendmentt002.jpg]
2 WHEREAS, GT and GT SPE collectively own more than 2,100 ASF Furnaces, and GT
HK owns approximately 240 ASF Furnaces; WHEREAS, GT asserts that (a) it did not
provide the most recent version of 165 kg ASF Furnace technology to GT HK prior
to the Petition Date and (b) even if it has a legal obligation to provide such
technology to GT HK, GT HK must first pay its share of the development costs for
such technology under the Cost Sharing Agreement; WHEREAS, under the current
structure of the ASF License Agreement and the Cost Sharing Agreement, GT, GT
SPE, and GT HK require each other’s cooperation in order to sell any of their
ASF Furnaces outside of the United States; WHEREAS, following extensive good
faith, arm’s-length negotiations among GT, GT SPE, GT HK, certain unaffiliated
holders of notes issued by GT Parent, and other parties in interest, GT, GT SPE,
and GT HK have agreed to enter into that certain Intercompany Settlement
Agreement, dated as of July 20, 2015 (the “Intercompany Settlement Agreement”),
which resolves numerous intercompany issues, including, without limitation, the
sale of their ASF Furnaces in the marketplace and the sharing of proceeds from
such sales among them; WHEREAS, GT and GT HK each desire to assume the ASF
License Agreement, as amended by this First Amendment, subject to the terms and
conditions in the Intercompany Settlement Agreement, including, without
limitation, GT HK’s issuance of that certain Contingent Note, dated July 20,
2015 (the “Contingent Note”) (a copy of which is annexed to the Intercompany
Settlement Agreement), to satisfy, among other things, the cure costs under the
Prepetition Intercompany Agreements; WHEREAS, under the Intercompany Settlement
Agreement, GT HK has agreed to issue to GT that certain Priority Note, dated
July 20, 2015 (the “Priority Note”) (a copy of which is annexed to the
Intercompany Settlement Agreement), to satisfy certain post-petition
administrative expense claims by GT against GT HK; and WHEREAS, in connection
with the Intercompany Settlement Agreement, GT, GT SPE, and GT HK have entered
into that certain Intercompany Sales Agreement, dated July 20, 2015 (the
“Intercompany Sales Agreement”) (a copy of which is annexed to the Intercompany
Settlement Agreement) governing the sale of ASF Furnaces by GT and GT SPE to GT
HK. NOW, THEREFORE, in consideration of the mutual promises hereinafter set
forth, the Parties agree as follows: 1. AMENDMENTS TO ASF LICENSE AGREEMENT 1.1
Section 9.1 of the ASF License Agreement is hereby deleted in its entirety and
inserted in place thereof shall be the new Section 9.1: The term of this
Agreement will commence on the Effective Date and will continue until the later
of (a) the Maturity Date (as defined in the Priority Note) of the Priority Note
and (b) the date that the Contingent Note has been repaid in full



--------------------------------------------------------------------------------



 
[ex107gtatfirstamendmentt003.jpg]
3 (including all interest accrued thereupon), unless terminated pursuant to this
Article IX; provided, that beginning on the date that is four years from
Bankruptcy Court approval of the Intercompany Settlement Agreement, each of GT
and GT HK may terminate this Agreement upon no less than three (3) months prior
written notice to the other. 1.2 The following new Sections 9.2 (vii), (viii),
and (ix) shall be added at the end of Section 9.2 of the ASF License Agreement:
(vii) GT HK is in breach of its obligation to pay royalty under Article III of
this Agreement and such failure to pay is not cured within 10 days after GT
provided notice of such non-payment to GT HK. (viii) An Event of Default (as
defined under the Priority Note or the Contingent Note, as applicable) has
occurred under the Priority Note or the Contingent Note. (ix) GT HK is in
material breach of any of its obligations under (a) the Intercompany Settlement
Agreement, (b) the Intercompany Sales Agreement, (c) the Cost Sharing Agreement
(as amended by that certain First Amendment to Cost Sharing Agreement, dated as
of July 20, 2015), (d) the Poly/DSS License Agreement (as amended by that
certain Second Amendment to Poly/DSS License Agreement, dated as of July 20,
2015), (e) the 2010 Services Agreement (as amended by that certain First
Amendment to Management and Administrative Services Agreement (Effective as of
July 5, 2015), dated as of July 20, 2015), or (f) the 2011 Services Agreement
(as amended by that certain First Amendment to Management and Administrative
Services Agreement (Effective as of April 3, 2011), dated as of July 20, 2015),
and such breach is not cured within 10 days after GT provided notice of such
breach to GT HK. 1.3 For sales of ASF Furnaces by GT HK occurring from and after
the date the Bankruptcy Court approves the Intercompany Settlement Agreement
(such date, the “Approval Date”), and until the Contingent Note has been repaid
in full, including all interest accrued thereupon, the payment of a royalty by
GT HK to GT under the ASF License Agreement shall be made as follows: (i)
Notwithstanding anything to the contrary in the ASF License Agreement, with
respect to the sale of any ASF Furnaces owned by GT or GT SPE as of the date
hereof, royalties shall be paid by application of the Contingent Payment (as
defined in the Intercompany Settlement Agreement) in accordance with the
Intercompany Settlement Agreement. (ii) With respect to the sale of any ASF
Furnaces owned by GT HK as of the date hereof, royalties shall be due and
payable by GT HK in accordance with Article III of the ASF License Agreement and
the Parties’ practices prior to the Petition Date. 1.4 Following payment in full
of the Contingent Note, for sales of ASF Furnaces (whether owned by GT, GT SPE,
or GT HK as of the date hereof), GT HK shall resume



--------------------------------------------------------------------------------



 
[ex107gtatfirstamendmentt004.jpg]
4 performance under the ASF License Agreement, without taking into account
Section 1.3 of this First Amendment, and make payments thereunder in accordance
with the terms of the ASF License Agreement and the Parties’ practices prior to
the Petition Date. 1.5 The issuance of the Priority Note and the Contingent
Note, together with the $10 million cash payment under the Intercompany
Settlement Agreement, resolves all of the Parties’ payment obligations under the
ASF License Agreement through the end of the second quarter of 2015. 2.
MISCELLANEOUS 2.1 Except as otherwise amended herein, the terms and conditions
of the ASF License Agreement shall remain in full force and effect. 2.2 This
First Amendment will be governed by and construed in accordance with the laws of
the State of New Hampshire, USA, without regards to its conflict of law
provisions. 2.3 This First Amendment may be executed in counterparts, and when
all parties have executed a copy hereof, the executed copies taken together
shall be deemed to be the full and complete agreement of the Parties. 2.4 The
effectiveness of this First Amendment and the obligations of each of the Parties
hereunder are conditioned upon entry of an order by the Bankruptcy Court
approving the Intercompany Settlement Agreement. [remainder of page
intentionally left blank]



--------------------------------------------------------------------------------



 
[ex107gtatfirstamendmentt005.jpg]




--------------------------------------------------------------------------------



 